Richardson, Judge:
Upon reading and filing the verified complaint, the summons, and affidavits of counsel herein, together with Motion for Temporary Restraining Order and Preliminary Injunction against the defendants, for the purpose of restraining them from refusing to honor the surety bonds issued by the plaintiffs in connection with entries of merchandise into the Miami Customs District; and said motions being supported by allegations contained in the Verified Complaint; together with plaintiff’s written and oral statements and affidavits in support thereof, the Court finds that in order to preserve the status quo of the parties the Court should issue a Temporary Restraining Order.
The rejection of plaintiffs surety bonds on entries filed in the District of Miami by the District Director, dated July 13, 1981, without prior notice and opportunity for hearing under 31 CFR 223.17 will cause immediate irreparable harm, injury, loss, and damage, in that it forces members of the importing public who are customers of plaintiffs to seek alternative sources for purposes of obtaining surety bonds on importa*32tions, with the possible permanent loss of such customers. Therefore, it is
Ordered and Adjudged, That the above-named Defendants, together with their agents, servants, employees and representatives under the direct or indirect control of said Defendants, are hereby temporarily restrained and enj oined from:
1. Refusing to honor surety bonds issued by the plaintiffs, Old Republic Insurance Company and Peerless Insurance Company, in conjunction with entries of merchandise into the United States through the Miami Customs District, or any other Customs District.
2. Engaging in any conduct that results in the surety bonds issued by the plaintiffs, Old Republic Insurance Company and Peerless Insurance Company, being dishonored with regard to any entries of merchandise made into the United States through the Miami Customs District, or any other Customs District.
3. Revoking, withdrawing, or cancelling the status of Old Republic Insurance Company and Peerless Insurance Company as sureties approved by the Secretary of Treasury to issue surety bonds with regard to entries of merchandise into the United States through the Miami Customs District, or any other Customs District.
4. Implementing any of their directives or policy statements that result in the surety bonds of Old Republic Insurance Company and Peerless Insurance Company being dishonored with regard to the entry of merchandise into the United States through the Miami Customs District, or any other Customs District.
5. Failing to release any merchandise covered by said Customs Surety bonds for the sole reason that said merchandise is subject to such bonds.
The instant Temporary Restraining Order shall remain in full force and effect until the hearing on the application for Preliminary Injunction herein.
The defendants are further Ordered to Show Cause before the United States Court of International Trade, on Monday, the 27th day of July, 1981 at 10:30 o’clock a.m., why a Preliminary Injunction in this matter should not issue.